     1:20-cv-03036-DCC-SVH   Date Filed 11/23/20   Entry Number 18   Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA
                          ROCK HILL DIVISION

     Dashawn Simmons,                )        C/A No. 1:20-3036-DCC-SVH
                                     )
                    Plaintiff,       )
                                     )
     v.                              )                    ORDER
                                     )
     Anthony Howard Hall; Captain )
     Reese; and Captain Livingstone, )
                                     )
                    Defendants.      )
     ______________________________ )

        This matter comes before the court on the consent motion [ECF No. 17]

of defendant Anthony Howard Hall (“Hall”) to stay this case brought by

Dashawn Simmons (“Plaintiff”) pending the resolution of the criminal charges

against Hall. All pretrial proceedings in this case were referred to the

undersigned pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local

Civ. Rule 73.02(B)(2)(f) (D.S.C.). For the following reasons, Hall’s motion to

stay is denied without prejudice.

I.      Factual Background

        Plaintiff filed this action against defendants Hall, Reese, and

Livingstone (collectively “Defendants”) in the Richland County Court of

Common Pleas on June 2, 2020. Livingstone removed the action to this court

on August 24, 2020. [ECF No. 1] At the time of removal, Hall had not been




                                         1
      1:20-cv-03036-DCC-SVH    Date Filed 11/23/20   Entry Number 18   Page 2 of 6




served with the pleadings, but was served on September 17, 2020. [ECF No.

11].

         According to the complaint, on July 18, 2017, while acting as an officer

for the South Carolina Department of Corrections (“SCDC”), Hall unlocked the

door to Plaintiff’s cell and the cells of other inmates who Plaintiff previously

reported had threatened him. [ECF No. 1-1 at 2–3]. An unspecified number of

inmates left their cells and entered Plaintiff’s cell, where they brutally

attacked him, leaving him with 23 stab wounds and a broken jaw. Id.

         According to Hall’s motion, on September 18, 2017, Hall was arrested

and charged with Misconduct in Office and Accessory Before the Fact of

Attempted Murder. [ECF No. 17 at 2]. Hall’s motion indicates the arrest

warrants similarly allege he unlocked Plaintiff’s cell door and allowed two

other inmates to enter Plaintiff’s cell and stab him multiple times. Id.

         Plaintiff also has a state case against Hall, which has been stayed

pending resolution of Hall’s criminal charges. [ECF Nos. 17-1, 17-2].

II.      Discussion

         A.    Standard on a Motion to Stay

         “[T]he Constitution does not mandate the stay of civil proceedings in the

face of criminal proceedings,” although this court has the inherent authority to

stay certain cases. Maryland v. Universal Elections, Inc., 729 F.3d 370, 379

(4th Cir. 2013) (quoting Ashworth v. Albers Med., Inc., 229 F.R.D. 527, 530



                                          2
  1:20-cv-03036-DCC-SVH      Date Filed 11/23/20   Entry Number 18   Page 3 of 6




(S.D. W. Va. 2005)). Accordingly, whether to stay this case is left to the court’s

discretion. Id. at 375.

      While the Constitution does not mandate a stay of civil proceedings

pending the outcome of criminal proceedings, a court may decide in its

discretion to stay civil proceedings, postpone civil discovery, or impose

protective orders and conditions when the interests of justice require. Sec. &

Exch. Comm’n v. Dresser Indus., Inc., 628 F.2d 1368, 1375 (D.C. Cir. 1980);

Crawford & Sons, Ltd. v. Besser, 298 F.Supp.2d 317, 319 (E.D.N.Y. 2004)

(stating that the denial of a stay of civil proceedings based upon parallel and

related criminal action “may undermine the defendants’ Fifth Amendment

privilege against self-incrimination; expose the basis of the defendants’

criminal defense in advance of trial; or otherwise prejudice the criminal or civil

case”).

      B.    Analysis

      Hall’s motion indicates it was filed with all parties’ consent, and

therefore it appears all parties are in agreement that this case should not be

litigated while Hall’s criminal charges are pending. While the parties may

make any agreements between each other that they wish, to the extent they

seek the court’s approval for their agreements, the circumstances must justify




                                        3
    1:20-cv-03036-DCC-SVH    Date Filed 11/23/20   Entry Number 18   Page 4 of 6




court action, 1 and the court is disinclined to allow cases to linger on its docket

as placeholders if not absolutely necessary.

       Hall argues this case should be stayed to protect his rights while the

criminal charges are pending against him. However, the motion contains little

detail regarding the status of Hall’s criminal case. Hall’s motion indicates he

was arrested in September 2017, indicating that his criminal charges have

been pending for over three years. It is unclear whether a plea or trial has been

scheduled and the motion provides no estimate of how long the proposed stay

might last in this case. Details as to why the criminal case has been continued

repeatedly may be relevant to whether an unlimited stay in this case is

justified.

       In contrast, this case was removed to this court in August 2020, and

Hall’s motion for a stay was filed on the same day Hall served his responsive

pleading. While the court appreciates Hall’s candor to the court in advising of

his criminal case and the potential complications it may pose, the court is not

persuaded than an indefinite stay is warranted at this time. Although Hall

argues “[c]ivil discovery might force [him] to disclose matters that otherwise




1 The court recognizes the timing of the filing of this case was likely to avoid
any statute of limitations issues. However, to the extent that all parties agree
this is not the most convenient time to litigate this case, they are welcome to
come to a private agreement regarding whether the limitations period may be
asserted as an affirmative defense.


                                        4
   1:20-cv-03036-DCC-SVH     Date Filed 11/23/20   Entry Number 18   Page 5 of 6




would not be available to the solicitor through the rules of criminal procedure”

[ECF No. 17 at 5], the undersigned disagrees. Much of the discovery in the

instant case will not implicate Halls’ Fifth Amendment rights, such as requests

for production to or from any party. In addition, Hall may always assert his

Fifth Amendment rights, as applicable, to any discovery requests in which

those rights are implicated. See Baxter v. Palmigiano, 425 U.S. 308, 316 (“[T]he

Fifth Amendment not only protects the individual against being involuntarily

called as a witness against himself in a criminal prosecution but also privileges

him not to answer official questions put to him in any other proceeding, civil

or criminal, formal or informal, where the answers might incriminate him in

future criminal proceedings.”) (quoting Lefkowitz v. Turkey, 410 U.S. 70, 77

(1972)).   Finally, rather than precluding all discovery at this time, Hall’s

motion cites no reason the parties should not begin conducting discovery on

issues that are unaffected by Hall’s criminal case, such as obtaining Plaintiff’s

medical records and deposing neutral medical witnesses. Therefore, the

undersigned declines to issue a stay at this time.

III.   Conclusion

       The undersigned denies without prejudice Hall’s motion to stay. [ECF

No. 17]. Any motion for a stay in the future should include details regarding

the procedural history of Hall’s criminal case, as the court is loathe to grant an

indefinite stay based on state proceedings absent any information about how



                                        5
  1:20-cv-03036-DCC-SVH      Date Filed 11/23/20   Entry Number 18   Page 6 of 6




long the case is expected to linger on this court’s docket. In the alternative, the

parties are welcome to come to private agreements regarding the timing of the

litigation of this case and may request a dismissal of this case without

prejudice.

      IT IS SO ORDERED.


November 23, 2020                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        6
